Exhibit 10.4

 

 

 

REGISTRATION RIGHTS AGREEMENT

dated as of

May 7, 2013

between

ING U.S., Inc.

and

ING Groep N.V.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Article 1    DEFINITIONS   

1.1

 

Definitions

     1   

1.2

 

Interpretation

     4    Article 2    REGISTRATION RIGHTS   

2.1

 

Shelf Registration

     5   

2.2

 

Demand Registrations

     5   

2.3

 

Priority

     6   

2.4

 

Piggyback Registrations

     7   

2.5

 

Lock-up Agreements

     7   

2.6

 

Registration Procedures

     8   

2.7

 

Registration Expenses

     12   

2.8

 

Underwritten Offering

     12   

2.9

 

Suspension of Registration

     13   

2.10

 

Indemnification

     13   

2.11

 

Conversion of Other Securities

     16   

2.12

 

Rule 144; Rule 144A

     16   

2.13

 

Transfer of Registration Rights

     16   

2.14

 

Sales of the Warrants

     16    Article 3   

PROVISIONS APPLICABLE TO ALL DISPOSITIONS OF REGISTRABLE

SECURITIES BY ING GROUP

  

  

3.1

 

Underwriter Selection

     17   

3.2

 

Cooperation with Sales

     17   

3.3

 

Expenses of Offerings

     17   

3.4

 

Further Assurances

     17    Article 4    MISCELLANEOUS   

4.1

 

Term

     18   

4.2

 

Other Holder Activities

     18   

4.3

 

No Inconsistent Agreements

     18   

4.4

 

Amendments and Waivers

     18   

4.5

 

No Third Party Beneficiaries

     18   

4.6

 

Entire Agreement

     18   

4.7

 

Severability

     18   

4.8

 

Counterparts

     19   

 

i



--------------------------------------------------------------------------------

4.9

 

Remedies; Attorney’s Fees

     19   

4.10

 

Governing Law

     19   

4.11

 

Consent To Jurisdiction And Service Of Process; Waiver Of Jury Trial

     19   

4.12

 

Notice

     20   

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement, dated as of May 7, 2013 (this “Agreement”),
is between ING U.S., INC., a Delaware corporation (the “Company”) and ING Groep
N.V., a public limited liability company formed under the laws of the
Netherlands (“ING Group”).

WHEREAS, the Company and ING Group intend to sell shares of the Company’s common
stock, par value $0.01 (the “Common Stock”) in an initial public offering;

WHEREAS, following the completion of the IPO, ING Group will continue to
indirectly own a majority of the outstanding shares of Common Stock;

WHEREAS, ING Group holds warrants, dated May 7, 2013 (the “Warrants”), to
purchase up to 26,050,846 shares of Common Stock of the Company (shares of
Common Stock issuable upon the exercise of such Warrants, the “Warrant Shares”);

WHEREAS, in connection with the IPO, the Company has agreed to provide ING Group
certain rights as set forth herein;

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

Article 1

DEFINITIONS

1.1 Definitions.

In this Agreement, the following terms shall have the following meanings:

(a) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such other
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) when used
with respect to any Person, means the possession directly or indirectly, of the
power to cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

(b) “Board of Directors” means the Board of Directors of the Company.

(c) “Business Day” means any day except (i) Saturday, (ii) Sunday, (iii) any day
on which the principal office of the Company or ING Group is not open for
business, and (iv) any other day on which commercial banks in New York or in the
Netherlands are authorized or obligated by law or executive order to close.

(d) “Common Stock” has the meaning set forth in the recitals.



--------------------------------------------------------------------------------

(e) “Company Outside Counsel” means one counsel selected by the Company to act
on its behalf.

(f) “Covered Person” has the meaning set forth in Section 2.10(a).

(g) “Demand Registration” has the meaning set forth in Section 2.2(a).

(h) “Designated Holder” means any member of the ING Affiliated Group or any
other Holder holding Common Stock of the Company constituting not less than 10%
of the outstanding shares of Common Stock of the Company.

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

(j) “Holder” means ING Group and any permitted transferee of Registrable
Securities.

(k) “Holders’ Counsel” means, if any member of the ING Affiliated Group is
participating in an offering of Registrable Securities, one counsel selected by
ING Group for the Holders participating in such offering or otherwise, one
counsel selected by the Holders of a majority of the Registrable Securities
included in such offering.

(l) “ING Affiliated Group” means ING Group and its Affiliates (excluding the
Company and its subsidiaries);

(m) “ING Group Lock-Up Agreement” means the “lock-up” agreement entered into by
ING Group and described in that certain Underwriting Agreement, dated as of
May 1, 2013, among the Company, ING Group and the underwriters party thereto.

(n) “IPO” means the initial underwritten public offering of Common Stock
pursuant to a Registration Statement filed in accordance with the Securities
Act.

(o) “Material Disclosure Event” means, as of any date of determination, any
pending or imminent event relating to the Company or any of its subsidiaries
that the Board of Directors reasonably determines in good faith, after
consultation with Company Outside Counsel, (i) would require disclosure of
material, non-public information relating to such event in any Registration
Statement under which Registrable Securities may be offered and sold (including
documents incorporated by reference therein) in order that such Registration
Statement would not be materially misleading and (ii) would not otherwise be
required to be publicly disclosed by the Company at that time in a periodic
report to be filed with or furnished to the SEC under the Exchange Act but for
the filing of such Registration Statement.

(p) “Person” means any individual, corporation, partnership, joint venture,
limited liability company, association or other business entity and any trust,
unincorporated organization or government or any agency or political subdivision
thereof.

(q) “Piggyback Registration” means any registration of Registrable Securities
under the Securities Act requested by a Holder in accordance with
Section 2.4(a).

 

2



--------------------------------------------------------------------------------

(r) “register,” “registered” and “registration” refers to a registration made
effective by preparing and filing a Registration Statement with the SEC in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such Registration Statement, and compliance with applicable
state securities laws of such states in which Holders notify the Company of
their intention to offer Registrable Securities.

(s) “Registration Expenses” has the meaning set forth in Section 2.7.

(t) “Registrable Securities” means (i) all shares of Common Stock held by a
Holder, (ii) the Warrants, (iii) the Warrant Shares and (iv) and any equity
securities issued or issuable directly or indirectly with respect to any such
securities referred to in (i), (ii) and (iii) above by way of conversion or
exchange thereof or share dividend or share split or in connection with a
combination of shares, recapitalization, reclassification, merger, amalgamation,
arrangement, consolidation or other reorganization; provided that, any
securities constituting Registrable Securities will cease to be Registrable
Securities when (a) such securities are sold in a private transaction in which
the transferor’s rights under this Agreement are not assigned to the transferee
of the securities, (b) with respect to Registrable Securities held by any Holder
other than a Designated Holder, such securities are sold pursuant to an
effective Registration Statement or are eligible to be sold without volume or
manner of sale restrictions pursuant to Rule 144 or (c) with respect to
Registrable Securities held by a Designated Holder, such securities are sold
pursuant to an effective Registration Statement or pursuant to Rule 144.

(u) “Registration Statement” means any registration statement of the Company
under the Securities Act that permits the public offering of any of the
Registrable Securities pursuant to the provisions of this Agreement, including
the prospectus, amendments and supplements to such registration statement, all
exhibits, all material incorporated by reference or deemed to be incorporated by
reference in such registration statements and all other documents filed with the
SEC to effect a registration under the Securities Act.

(v) “Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.

(w) “Rule 144A” means Rule 144A promulgated by the SEC under the Securities Act.

(x) “Rule 405” means Rule 405 promulgated by the SEC under the Securities Act.

(y) “Rule 415” means Rule 415 promulgated by the SEC under the Securities Act.

(z) “SEC” means the U.S. Securities and Exchange Commission.

(aa) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

(bb) “Selling Holder” means a Holder that holds Registrable Securities
registered (or to be registered) on a Registration Statement.

(cc) “Selling Expenses” means all underwriting discounts, selling commissions
and transfer taxes applicable to the sale of Registrable Securities hereunder.

 

3



--------------------------------------------------------------------------------

(dd) “Shareholder Agreement” means the Shareholder Agreement, dated as of May 7,
2013, between the Company and ING Group, to which this Agreement is attached as
Annex A.

(ee) “Shelf Registration Statement” means a Registration Statement that
contemplates offers and sales of securities pursuant to Rule 415.

(ff) “Short-Form Registration Statement” means Form S-3 or any successor or
similar form of registration statement pursuant to which the Company may
incorporate by reference its filings under the Exchange Act made after the date
of effectiveness of such registration statement.

(gg) “Suspension” has the meaning set forth in Section 2.9.

(hh) “Underwritten Offering” means a discrete registered offering of securities
conducted by one or more underwriters pursuant to the terms of an underwriting
agreement.

1.2 Interpretation.

(a) The words “hereto”, “hereunder”, “herein”, “hereof” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement, unless expressly stated otherwise
herein.

(b) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed followed by the words “without limitation.”

(c) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms.

(d) “Writing”, “written” and comparable terms refer to printing, typing, and
other means of reproducing words (including electronic media) in a visible form.

(e) All references to “$” or “dollars” mean the lawful currency of the United
States of America.

(f) The table of contents and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

(g) Except as expressly stated in this Agreement, all references to any statute,
rule or regulation are to the statute, rule or regulation as amended, modified,
supplemented or replaced from time to time (and in the case of statutes, include
any rules and regulations promulgated under the statute) and to any successor to
such statute, rule or regulation.

 

4



--------------------------------------------------------------------------------

Article 2

REGISTRATION RIGHTS

2.1 Shelf Registration.

(a) Filing. At any time after the date that is one year following the date
hereof (or, if sooner, the date on which the Company first becomes eligible to
use a Short Form Registration Statement as a Shelf Registration Statement), upon
the written request of any Holder, the Company shall promptly (but no later than
45 days after the receipt of such request) file with the SEC a Shelf
Registration Statement (which, if permitted, shall be an “automatic shelf
registration statement” as defined in Rule 405) relating to the offer and sale
by such holder of all or part of the Registrable Securities. If at any time
while Registrable Securities are outstanding, the Company files any Shelf
Registration Statement for its own benefit or for the benefit of holders of any
of its securities other than the Holders, the Company shall use its reasonable
best efforts to include in such Shelf Registration Statement such disclosures as
may be required under the Securities Act to ensure that the Holders may sell
their Registrable Securities pursuant to such Shelf Registration Statement
through the filing of a prospectus supplement rather than a post-effective
amendment.

(b) Effectiveness. The Company shall use its reasonable best efforts to
(i) cause such Shelf Registration Statement to be declared effective under the
Securities Act as promptly as practicable after such Shelf Registration
Statement is filed and (ii) keep such Shelf Registration Statement (or a
replacement Shelf Registration Statement) continuously effective and in
compliance with the Securities Act and usable for the resale of Registrable
Securities until such time as there are no Registrable Securities remaining.

(c) Sales by Holders. The plan of distribution contained in the Shelf
Registration Statement referred to in this Section 2.1 (or related prospectus
supplement) shall be determined by ING Group, if any member of the ING
Affiliated Group is a requesting Holder for such Shelf Registration Statement,
or otherwise by the other requesting Holder or Holders. Each Holder shall be
entitled to sell Registrable Securities pursuant to the Shelf Registration
Statement referred to in this Section 2.1 from time to time and at such times as
such Holder shall determine. Such Holder shall promptly advise the Company of
its intention so to sell Registrable Securities pursuant to the Shelf
Registration Statement.

(d) Underwritten Offering. If any Holder intends to sell Registrable Securities
pursuant to the Shelf Registration Statement referred to in this Section 2.1
through an Underwritten Offering, the Company shall take all steps to facilitate
such an offering, including the actions required pursuant to Section 2.6 and
Section 3, as appropriate; provided, that the Company will not be required to
facilitate such Underwritten Offering unless so requested by ING Group and
unless the expected aggregate gross proceeds from such offering are at least $50
million.

2.2 Demand Registrations.

(a) Right to Request Additional Demand Registrations. At any time after the
expiration of the ING Group Lock-Up Agreement, any Holder may, by providing a
written

 

5



--------------------------------------------------------------------------------

request to the Company, request to sell all or part of the Registrable
Securities pursuant to a Registration Statement separate from a Shelf
Registration Statement (a “Demand Registration”). Each request for a Demand
Registration shall specify the kind and aggregate amount of Registrable
Securities to be registered and the intended methods of disposition thereof
(which, if not specified, shall be by way of Underwritten Offering). Promptly
after its receipt of a request for a Demand Registration (but in any event
within 10 days), the Company will give written notice of such request to all
other Holders. Within 30 days after the date the Company has given the Holders
notice of the request for Demand Registration, the Company shall register, in
accordance with this Agreement, all Registrable Securities that have been
requested to be registered in the request for Demand Registration and that have
been requested by any other Holders by written notice to the Company within 15
days after the Company has given the Holders notice of the request for Demand
Registration; provided, that the Company will not be required to effect a Demand
Registration unless the expected aggregate gross proceeds from the offering of
the Registrable Securities to be registered in connection with such Demand
Registration are at least $50 million.

(b) Limitations on Demand Registrations. Subject to Section 2.2(a) and this
Section 2.2(b), any Holder will be entitled to request an unlimited number of
Demand Registrations. Any Holder shall be entitled to participate in a Demand
Registration initiated by any other Holder. The Company will not be obligated to
effect more than one Demand Registration which, for the avoidance of doubt,
shall be in addition to any registration on a Shelf Registration Statement in
any six-month period.

(c) Withdrawal. A Holder may, by written notice to the Company, withdraw its
Registrable Securities from a Demand Registration at any time prior to the
effectiveness of the applicable Registration Statement. Upon receipt of notices
from all applicable Holders to such effect, the Company shall cease all efforts
to seek effectiveness of the applicable Registration Statement.

2.3 Priority. If a registration pursuant to Section 2.1 or 2.2 above is an
Underwritten Offering and the managing underwriters of such proposed
Underwritten Offering advise the Holders in writing that, in their opinion, the
number of securities requested to be included in such Underwritten Offering
exceeds the number which can be sold in such offering without being likely to
have a significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the number of
securities to be included in such Underwritten Offering shall be reduced in the
following order of priority: first, there shall be excluded from the
Underwritten Offering any securities to be sold for the account of any selling
securityholder other than the Holders; second, there shall be excluded from the
Underwritten Offering any securities to be sold for the account of the Company;
and finally, the number of Registrable Securities of any Holders that have been
requested to be included therein shall be reduced, pro rata based on the number
of Registrable Securities owned by each such Holder, in each case to the extent
necessary to reduce the total number of securities to be included in such
offering to the number recommended by the managing underwriters.

 

6



--------------------------------------------------------------------------------

2.4 Piggyback Registrations.

(a) Piggyback Request. Whenever the Company proposes to register any of its
securities under the Securities Act or equivalent non-U.S. securities laws
(other than (i) in the IPO, (ii) pursuant to a Demand Registration,
(iii) pursuant to a registration statement on Form S-4 or any similar or
successor form or (iv) pursuant to a registration solely relating to an offering
and sale to employees or directors of the Company pursuant to any employee stock
plan or other employee benefit plan arrangement), and the registration form to
be filed may be used for the registration or qualification for distribution of
Registrable Securities, the Company will give prompt written notice to all
Holders of its intention to effect such a registration (but in no event less
than 20 days prior to the proposed date of filing of the applicable Registration
Statement) and, subject to Section 2.4(c), will include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within 15 days after the date the Company’s
notice is given to such Holders (a “Piggyback Registration”). There shall be no
limitation on the number of Piggyback Registrations that the Company shall be
required to effect under this Section 2.4.

(b) Withdrawal and Termination. Any Holder that has made a written request for
inclusion in a Piggyback Registration may withdraw its Registrable Securities
from such Piggyback Registration by giving written notice to the Company on or
before the fifth day prior to the planned effective date of such Piggyback
Registration. The Company may, without prejudice to the rights of Holders to
request a registration pursuant to Section 2.1 or 2.2 hereof, terminate or
withdraw any registration under this Section 2.4 prior to the effectiveness of
such registration, whether or not any Holder has elected to include Registrable
Securities in such registration, and, except for the obligation to pay or
reimburse Registration Expenses, the Company will have no liability to any
Holder in connection with such termination or withdrawal.

(c) Priority of Piggyback Registrations. If the managing underwriters advise the
Company and Holders of Registrable Securities in writing that, in their opinion,
the number of securities requested to be included in an Underwritten Offering to
be effected pursuant to a Piggyback Registration exceeds the number which can be
sold in such offering without being likely to have a significant adverse effect
on the price, timing or distribution of the securities offered or the market for
the securities offered, then the securities to be included in such Underwritten
Offering shall be reduced pro rata based, in the case of the Holders, on the
number of Registrable Securities owned by each Holder, and in the case of the
Company, the number of securities to be sold for the account of the Company, to
the extent necessary to reduce the total number of Registrable Securities to be
included in such offering to the number recommended by the managing
underwriters. No registration of Registrable Securities effected pursuant to a
request under this Section 2.4 shall be deemed to have been effected pursuant to
Sections 2.1 or 2.2 or shall relieve the Company of its obligations under
Sections 2.1 or 2.2.

2.5 Lock-up Agreements. Each of the Company and the Holders agrees, upon notice
from the managing underwriters in connection with any registration for an
Underwritten Offering of the Company’s securities (other than pursuant to a
registration statement on Form S-4 or any similar or successor form or pursuant
to a registration solely relating to an offering and sale to employees or
directors of the Company pursuant to any employee stock plan or other employee
benefit plan arrangement), not to effect (other than pursuant to such
registration) any public sale

 

7



--------------------------------------------------------------------------------

or distribution of Registrable Securities, including, but not limited to, any
sale pursuant to Rule 144, or make any short sale of, loan, grant any option for
the purchase of, or otherwise dispose of, any Registrable Securities, any other
equity securities of the Company or any securities convertible into or
exchangeable or exercisable for any equity securities of the Company without the
prior written consent of the managing underwriters during such period as
reasonably requested by the managing underwriters (but in no event longer than
the seven days before and the 90 days after the pricing of such Underwritten
Offering); provided, that such restrictions shall not apply in any circumstance
to (i) securities acquired by a Holder in the public market subsequent to the
IPO, (ii) distributions-in-kind to a Holder’s limited or other partners,
members, shareholders or other equity holders, (iii) transfers by a member of
the ING Affiliated Group to another member of the ING Affiliated Group.
Notwithstanding the foregoing, no holdback agreements of the type contemplated
by this Section 2.5 shall be required of Holders (A) unless each of the
Company’s directors, executive officers and holders of 5% or more of the
outstanding Common Stock agrees to be bound by a substantially identical
holdback agreement for at least the same period of time; or (B) that restricts
the offering or sale of Registrable Securities pursuant to a Demand
Registration.

2.6 Registration Procedures. If and whenever the Company is required to effect
the registration of any Registrable Securities pursuant to this Agreement, the
Company shall use its reasonable best efforts to effect and facilitate the
registration, offering and sale of such Registrable Securities in accordance
with the intended method of disposition thereof as promptly as is practicable,
and the Company shall as expeditiously as possible:

(a) prepare and file with the SEC (within 30 days after the date on which the
Company has given Holders notice of the request for Demand Registration) a
Registration Statement with respect to such Registrable Securities, make all
required filings required in connection therewith and thereafter and (if the
Registration Statement is not automatically effective upon filing) use its
reasonable best efforts to cause such Registration Statement to become
effective; provided that before filing a Registration Statement or any
amendments or supplements thereto, the Company will furnish to Holders’ Counsel
for such registration copies of all such documents proposed to be filed, which
documents will be subject to review of such counsel at the Company’s expense,
and give the Holders participating in such registration an opportunity to
comment on such documents and keep such Holders reasonably informed as to the
registration process; provided, further, that if the Board of Directors
determines in its good faith judgment that registration at the time would
require the inclusion of pro forma financial or other information, which
requirement the Company is reasonably unable to comply with, then the Company
may defer the filing (but not the preparation) of the Registration Statement
which is required to effect the applicable registration for a reasonable period
of time (but not in excess of 45 days).

(b) (i) prepare and file with the SEC such amendments and supplements to any
Registration Statement as may be necessary to keep such Registration Statement
effective for a period of either (A) not less than 6 months or, if such
Registration Statement relates to an Underwritten Offering in the case of a
Demand Registration, such longer period as in the opinion of counsel for the
managing underwriters a prospectus is required by law to be delivered in
connection with sales of Registrable Securities by an underwriter or dealer or
the maximum period of time permitted by the Securities Act in the case of a
Shelf Registration Statement, or

 

8



--------------------------------------------------------------------------------

(B) such shorter period ending when all of the Registrable Securities covered by
such Registration Statement have been disposed of (but in any event not before
the expiration of any longer period required under the Securities Act) and
(ii) to comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such Registration
Statement;

(c) furnish to each Selling Holder such number of copies, without charge, of any
Registration Statement, each amendment and supplement thereto, including each
preliminary prospectus, final prospectus, all exhibits and other documents filed
therewith and such other documents as such Selling Holder may reasonably request
including in order to facilitate the disposition of the Registrable Securities
owned by such Selling Holder;

(d) use its reasonable best efforts to register or qualify any Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any Selling Holder, and the managing underwriters, if any reasonably request and
do any and all other acts and things that may be necessary or reasonably
advisable to enable such Selling Holder and each underwriter, if any, to
consummate the disposition of the seller’s Registrable Securities in such
jurisdictions (provided that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subsection, (ii) subject itself to taxation in
any such jurisdiction or (iii) consent to general service of process in any such
jurisdiction);

(e) use its reasonable best efforts to cause all Registrable Securities covered
by any Registration Statement to be registered with or approved by such other
governmental agencies, authorities or self-regulatory bodies as may be necessary
or reasonably advisable in light of the business and operations of the Company
to enable the Selling Holders to consummate the disposition of such Registrable
Securities in accordance with the intended method or methods of disposition
thereof;

(f) during any time when a prospectus relating thereto is required to be
delivered under the Securities Act, promptly notify each Selling Holder and
Holder’s Counsel upon discovery that, or upon the discovery of the happening of
any event as a result of which, the prospectus contains an untrue statement of a
material fact or omits any fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made and, as
promptly as practicable, prepare and furnish to such Selling Holders a
reasonable number of copies of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain any untrue statement of a material fact or omit
to state any fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;

(g) promptly notify each Selling Holder and Holders’ Counsel (i) when the
Registration Statement, any prospectus supplement or any post-effective
amendment to the Registration Statement has been filed and, with respect to such
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any written comments by the SEC or of any request by the SEC
for amendments or supplements to such Registration Statement or to amend or to
supplement any prospectus contained therein or for additional information, and
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of such Registration Statement or the initiation or threatening of any
proceedings for any of such purposes;

 

9



--------------------------------------------------------------------------------

(h) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed or,
if no similar securities issued by the Company are then listed on any securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities to be listed on the New York Stock Exchange;

(i) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement, and, if
required, obtain a CUSIP number for such Registrable Securities not later than
such effective date;

(j) enter into such customary agreements (including underwriting agreements with
customary provisions in such forms as may be requested by the managing
underwriters) and take all such other actions as the Selling Holders or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including, without limitation,
effecting a share split or a combination of shares);

(k) make available for inspection by any Selling Holder, Holders’ Counsel, any
underwriter participating in any disposition pursuant to the applicable
Registration Statement and any attorney, accountant or other agent retained by
any such Selling Holder or underwriter, all financial and other records,
pertinent corporate documents and documents relating to the business of the
Company reasonably requested by such Selling Holder, cause the Company’s
officers, directors, employees and independent accountants to supply all
information reasonably requested by any such Selling Holder, Holders’ Counsel,
underwriter, attorney, accountant or agent in connection with such Registration
Statement and make senior management of the Company available for customary due
diligence and drafting activity; provided, that any such Person gaining access
to information or personnel pursuant to this Section 2.6(k) shall (i) reasonably
cooperate with the Company to limit any resulting disruption to the Company’s
business and (ii) agree to use reasonable efforts to protect the confidentiality
of any information regarding the Company which the Company determines in good
faith to be confidential, and of which determination such Person is notified,
unless (A) the release of such information is requested or required by
deposition, interrogatory, requests for information or documents by a
governmental entity, subpoena or similar process, (B) such information is or
becomes publicly known without a breach of this Agreement, (C) such information
is or becomes available to such Person on a non-confidential basis from a source
other than the Company or (D) such information is independently developed by
such Person;

(l) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve months beginning with the first day of the Company’s first full
calendar quarter after the effective date of the applicable Registration
Statement, which earnings statement will satisfy the provisions of Section 11(a)
of the U.S. Securities Act (including, at the Company’s option, Rule 158
thereunder);

(m) in the case of an Underwritten Offering, promptly incorporate in a
prospectus supplement or post-effective amendment such information as the
managing underwriters or any

 

10



--------------------------------------------------------------------------------

Selling Holder reasonably requests to be included therein, the purchase price
being paid therefor by the underwriters and any other terms of the Underwritten
Offering of the Registrable Securities to be sold in such offering, and promptly
make all required filings of such prospectus supplement or post-effective
amendment;

(n) in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, or of any order suspending or preventing the use of
any related prospectus or ceasing trading of any securities included in such
Registration Statement for sale in any jurisdiction, use every reasonable effort
to promptly obtain the withdrawal of such order;

(o) make senior management of the Company available to assist to the extent
requested by the managing underwriters of any Underwritten Offering to be made
pursuant to such registration in the marketing of the Registrable Securities to
be sold in the Underwritten Offering, including the participation of such
members of the Company’s senior management in “road show” presentations and
other customary marketing activities, including “one-on-one” meetings with
prospective purchasers of the Registrable Securities to be sold in the
Underwritten Offering, and otherwise to facilitate, cooperate with, and
participate in each proposed offering contemplated herein and customary selling
efforts related thereto, in each case to the same extent as if the Company were
engaged in a primary registered offering of its Common Stock;

(p) obtain all consents of independent public accountants required to be
included in the Registration Statement and, in connection with each offering and
sale of Registrable Securities, obtain one or more comfort letters, addressed to
the underwriters and to the Selling Holders, dated the effective date of the
Registration Statement (and, in the case of each Underwritten Offering, dated
the date of each closing under the underwriting agreement for such offering),
signed by the Company’s independent public accountants in customary form and
covering such matters of the type customarily covered by comfort letters as the
underwriters or ING Group, if any member of the ING Affiliated Group is Selling
Holder in such offering, or otherwise by the Holders of a majority of the
Registrable Securities being sold in such offering, reasonably request;

(q) provide all legal opinions from Company Outside Counsel required to be
included in the Registration Statement, and, in connection with each closing of
a sale of Registrable Securities, provide legal opinions from Company Outside
Counsel, addressed to the underwriters and the Selling Holders, dated the
effective date of each Registration Statement and each amendment and supplement
thereto (and, if such registration includes an Underwritten Offering, dated the
date of the closing under the underwriting agreement), with respect to the
Registration Statement, each amendment and supplement thereto (including the
preliminary prospectus) and such other documents relating thereto in customary
form and covering such matters of the type customarily covered by legal opinions
of such nature; and

(r) use its reasonable best efforts to take or cause to be taken all other
actions, and do and cause to be done all other things necessary or reasonably
advisable in the opinion of Holders’ Counsel to effect the registration,
marketing and sale of such Registrable Securities.

The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the prospectus

 

11



--------------------------------------------------------------------------------

used in connection therewith, that refers to any Holder covered thereby by name,
or otherwise identifies such Holder as the holder of any securities of the
Company, without the consent of such Holder, such consent not to be unreasonably
withheld or delayed, unless and to the extent such disclosure is required by
law. The Company may require each Holder of Registrable Securities as to which
any registration is being effected to furnish the Company with such information
regarding such Holder and pertinent to the disclosure requirements relating to
the registration and the distribution of such securities as the Company may from
time to time reasonably request in writing.

2.7 Registration Expenses. Whether or not any Registration Statement is filed or
becomes effective, the Company shall pay directly or promptly reimburse all
costs, fees and expenses incident to the Company’s performance of or compliance
with this Agreement, including (i) all registration and filing fees, (ii) all
fees and expenses associated with filings to be made with any securities
exchange or with any other governmental or quasi-governmental authority;
(iii) all fees and expenses of compliance with securities or blue sky laws,
including reasonable fees and disbursements of counsel in connection therewith,
(iv) all printing expenses (including expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is requested by the Holders or the managing underwriters, if any),
(v) all “road show” expenses incurred in respect of any Underwritten Offering,
including all costs of travel, lodging and meals, (vi) all messenger, telephone
and delivery expenses, (vii) all fees and disbursements of Company Outside
Counsel, (viii) all fees and disbursements of all independent certified public
accountants of the Company (including expenses of any “cold comfort” letters
required in connection with this Agreement) and all other persons retained by
the Company in connection with such Registration Statement, (ix) all reasonable
fees and disbursements of underwriters (other than Selling Expenses) customarily
paid by the issuers or sellers of securities and, (x) all other costs, fees and
expenses incident to the Company’s performance or compliance with this Agreement
(all such expenses, “Registration Expenses”). The Selling Holders shall be
responsible for the fees and expenses of Holders’ Counsel and Selling Expenses.
The Company will, in any event, pay its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit or quarterly
review and the expenses of any liability insurance. The Company shall have no
obligation to pay any Selling Expenses.

2.8 Underwritten Offering.

(a) No Holder may participate in any registration hereunder that is an
Underwritten Offering unless such Holder (i) agrees to sell its Registrable
Securities on the basis provided in any underwriting arrangements approved by
the Persons entitled hereunder to approve such arrangements (including, without
limitation, pursuant to the terms of any over-allotment or “green shoe” option
requested by the managing underwriters; provided, that no Holder will be
required to sell more than the number of Registrable Securities that such Holder
has requested the Company to include in any registration), (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements, and (iii) cooperates with the Company’s reasonable
requests in connection with such registration or qualification (it being
understood that the Company’s failure to perform its obligations hereunder,
which failure is

 

12



--------------------------------------------------------------------------------

caused by such Holder’s failure to cooperate, will not constitute a breach by
the Company of this Agreement); provided that no such Holder shall be required
to make any representations or warranties in connection with any such
registration other than representations and warranties as to (A) such Holder’s
ownership of Registrable Securities to be transferred free and clear of all
liens, claims, and encumbrances created by such Holder, (B) such Holder’s power
and authority to effect such transfer, and (C) such matters pertaining to such
Holder’s compliance with securities laws as reasonably may be requested;
provided, further that any obligation of such Holder to indemnify any Person
pursuant to any underwriting agreement shall be several, not joint and several,
among such Holders selling Registrable Securities, and such liability shall be
limited to the net amount received by such Holder, as applicable, from the sale
of Registrable Securities pursuant to such registration (which amounts shall
include the amount of cash or the fair market value of any assets in exchange
for the sale or exchange of such Registrable Securities or that are the subject
of a distribution), and the relative liability of each such Holder shall be in
proportion to such net amounts.

2.9 Suspension of Registration. In the event of a Material Disclosure Event at
the time of the filing, initial effectiveness or continued use of a Registration
Statement, including a Shelf Registration Statement, the Company may, upon
giving at least 10 days’ prior written notice of such action to the Holders
delay the filing or initial effectiveness of, or suspend use of, such
Registration Statement (a “Suspension”); provided, however, that, the Company
shall not be permitted to exercise a Suspension (i) more than twice during any
12-month period, (ii) for a period exceeding 60 days on any one occasion,
(iii) unless for the full period of the Suspension, the Company does not offer
or sell securities for its own account, does not permit registered sales by any
holder of its securities and prohibits offers and sales by its directors and
officers, or (iv) at any time within seven days prior to the anticipated pricing
of an Underwritten Offering pursuant to a Demand Registration or within 35 days
after the pricing of such an Underwritten Offering. In the case of a Suspension,
the Holders will suspend use of the applicable prospectus in connection with any
sale or purchase of, or offer to sell or purchase, Registrable Securities, upon
receipt of the notice referred to above. In connection with a Demand
Registration, prior to the termination of any Suspension, the Holder that made
the request for Demand Registration will be entitled to withdraw its Demand
Notice. Upon receipt of notices from all Holders of Registrable Securities
included in such Registration Statement to such effect, the Company shall cease
all efforts to secure effectiveness of the applicable Registration Statement.
The Company shall immediately notify the Holders upon the termination of any
Suspension.

2.10 Indemnification.

(a) The Company agrees to indemnify and hold harmless to the fullest extent
permitted by law, each Holder, any Person who is or might be deemed to be a
controlling person of the Company or any of its subsidiaries within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, their
respective direct and indirect general and limited partners, advisory board
members, directors, officers, trustees, managers, members, agents, Affiliates
and shareholders, and each other Person, if any, who controls any such Holder or
controlling person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (each such person being referred to herein as a
“Covered Person”) against, and pay and reimburse such Covered Persons for any
losses, claims, damages, liabilities, joint or several, to which such Covered
Person may become subject under the Securities Act, the

 

13



--------------------------------------------------------------------------------

Exchange Act, any state blue sky securities laws, any equivalent non-U.S.
securities laws or otherwise, insofar as such losses, claims, damages or
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon (i) any untrue or alleged untrue
statement of material fact contained or incorporated by reference in any
Registration Statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any document incorporated by reference therein,
or any other such disclosure document (including reports and other documents
filed under the Exchange Act and any document incorporated by reference therein)
or other document or report, (ii) any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or (iii) any violation by the Company of any rule or regulation
promulgated under the Securities Act or any state securities laws applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration, and the Company will pay and reimburse
such Covered Persons for any legal or any other expenses actually and reasonably
incurred by them in connection with investigating, defending or settling any
such loss, claim, liability, action or proceeding; provided, that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon an untrue statement or alleged untrue statement, or
omission or alleged omission, made or incorporated by reference in such
Registration Statement, any such prospectus or preliminary prospectus or any
amendment or supplement thereto, or any document incorporated by reference
therein, or any other such disclosure document (including reports and other
documents filed under the Exchange Act and any document incorporated by
reference therein) or other document or report, or in any application in
reliance upon, and in conformity with, written information prepared and
furnished to the Company by such Covered Person expressly for use therein. In
connection with an Underwritten Offering, the Company, if requested, will
indemnify the underwriters, their officers and directors and each Person who
controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the Covered
Persons and in such other manner as the underwriters may request in accordance
with their standard practice.

(b) In connection with any Registration Statement in which a Holder or is
participating, each such Holder will indemnify and hold harmless the Company,
its directors and officers, employees, agents and any Person who is or might be
deemed to be a controlling person of the Company or any of its subsidiaries
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act against any losses, claims, damages, liabilities, joint or several,
to which such Holder or any such director or officer, any such underwriter or
controlling person may become subject under the Securities Act, the Exchange
Act, any state blue sky securities laws, any equivalent non-U.S. securities laws
or otherwise, insofar as such losses, claims, damages or liabilities (or actions
or proceedings, whether commenced or threatened, in respect thereof) arise out
of or are based upon (i) any untrue or alleged untrue statement of material fact
contained in the Registration Statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or in any application or (ii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is made in such Registration Statement,
any such prospectus or preliminary prospectus or any amendment or supplement
thereto, or in any application, in reliance upon and in conformity with written
information prepared and furnished to the Company by such Holder expressly for
use

 

14



--------------------------------------------------------------------------------

therein, and such Holder will reimburse the Company and each such director,
officer, underwriter and controlling Person for any legal or any other expenses
actually and reasonably incurred by them in connection with investigating,
defending or settling any such loss, claim, liability, action or proceeding;
provided, that the obligation to indemnify and hold harmless will be individual
and several to each Holder and will be limited to the net amount of proceeds
received by such Holder from the sale of Registrable Securities pursuant to such
Registration Statement.

(c) Any Person entitled to indemnification hereunder shall give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification; provided, that any delay or failure to so notify the
indemnifying party shall relieve the indemnifying party of its obligations
hereunder only to the extent, if at all, that it is actually and materially
prejudiced by reason of such delay or failure. The indemnifying party shall have
the right, exercisable by giving written notice to an indemnified party promptly
after the receipt of written notice from such indemnified party of such claim or
proceeding, to assume, at the indemnifying party’s expense, the defense of any
such claim or proceeding, with counsel reasonably acceptable to such indemnified
party; provided, that (i) any indemnified party shall have the right to select
and employ separate counsel and to participate in the defense of such claim, but
the fees and expenses of such counsel shall be at the expense of such
indemnified party unless (A) the indemnifying party has agreed in writing to pay
such fees or expenses, (B) the indemnifying party shall have failed to assume
the defense of such claim within a reasonable time after receipt of notice of
such claim or fails to employs counsel reasonably satisfactory to such
indemnified party or to pursue the defense of such claim in a reasonably
vigorous manner or (C) the named parties to any proceeding (including impleaded
parties) include both such indemnified and the indemnifying party, and such
indemnified party has reasonably concluded (based upon advice of its counsel)
that there may be legal defenses available to it that are inconsistent with
those available to the indemnifying party or that a conflict of interest is
likely to exist among such indemnified party and any other indemnified parties
(in which case the indemnifying party shall not have the right to assume the
defense of such action on behalf of such indemnified party); and (ii) subject to
clause (C) above, the indemnifying party shall not, in connection with any one
such claim or proceeding or separate but substantially similar or related claims
or proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firms of attorneys (together with appropriate local counsel) at any time for
all of the indemnified parties, or for fees and expenses that are not
reasonable. Whether or not the indemnifying party assumes the defense, the
indemnifying party shall not have the right to settle such action without the
consent of the indemnified party. No indemnifying party shall consent to entry
of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of an unconditional release from all liability in respect to
such claim or litigation.

(d) If the indemnification provided for in this Section 2.10 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
will contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand

 

15



--------------------------------------------------------------------------------

and of the indemnified party on the other hand in connection with the statements
or omissions which resulted in such loss, liability, claim, damage or expense as
well as any other relevant equitable considerations. The relevant fault of the
indemnifying party and the indemnified party will be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission to state a material fact relates to information supplied by
the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. Notwithstanding the foregoing, the amount any Holder
will be obligated to contribute pursuant to this Section 2.10(d) will be limited
to an amount equal to the net proceeds to such Holder from the Registrable
Securities sold pursuant to the Registration Statement which gives rise to such
obligation to contribute (less the aggregate amount of any damages which the
Holder has otherwise been required to pay in respect of such loss, claim,
damage, liability or action or any substantially similar loss, claim, damage,
liability or action arising from the sale of such Registrable Securities). No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

(e) The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the registration and sale of any securities
by any Person entitled to any indemnification hereunder and the expiration or
termination of this Agreement.

2.11 Conversion of Other Securities. If any Holder that is a member of the ING
Affiliated Group offers any options, rights, warrants or other securities issued
by it or any other member of the ING Affiliated Group that are offered with,
convertible into or exercisable or exchangeable for any Registrable Securities,
the Registrable Securities underlying such options, rights, warrants or other
securities shall be eligible for registration pursuant to Sections 2.1 and 2.4
hereof.

2.12 Rule 144; Rule 144A. The Company shall use its reasonable best efforts to
file in a timely fashion all reports and other documents required to be filed by
it under the Securities Act and the Exchange Act and shall take such further
action as the Holders may reasonably request, all to the extent required by the
SEC as a condition to the availability of Rule 144, Rule 144A or any similar
rule or regulation hereafter adopted by the SEC under the Securities Act.

2.13 Transfer of Registration Rights. Any member of the ING Affiliated Group may
transfer all or any portion of its rights under this Agreement to any transferee
of Registrable Securities constituting not less than 10% of the outstanding
shares of Common Stock of the Company. Any transfer of registration rights
pursuant to this Section 2.13 from any member of the ING Affiliated Group to any
Person that is not a member of the ING Affiliated Group shall be effective upon
receipt by the Company of written notice from the transferor stating the name
and address of the transferee and identifying the amount of Registrable
Securities with respect to which rights under this Agreement are being
transferred.

2.14 Sales of the Warrants. ING Group and the Company agree that, prior to any
sale of Warrants by a member of the ING Affiliated Group to a purchaser outside
of the ING Affiliated Group, they shall implement revisions to such Warrants to
permit the transferability of such Warrants, including entering into a warrant
agreement and appointing a warrant agent.

 

16



--------------------------------------------------------------------------------

Article 3

PROVISIONS APPLICABLE TO ALL DISPOSITIONS OF REGISTRABLE SECURITIES BY ING GROUP

3.1 Underwriter Selection. In any public or private offering of Registrable
Securities in which a member of the ING Affiliated Group is a Selling Holder,
other than pursuant to a Piggyback Registration, ING Group shall have the sole
right to select the managing underwriters to arrange such Underwritten Offering,
which may include any Affiliate of ING Group.

3.2 Cooperation with Sales. In addition to the provisions of Section 2.6 hereof,
applicable to sales of Registrable Securities pursuant to a registration, in
connection with any sale or disposition of Registrable Securities by ING Group,
the Company shall provide full cooperation, including:

(a) providing access to employees, management and company records to any
purchaser or potential purchaser, and to any underwriters, initial purchasers,
brokers, dealers or agents involved in any sale or disposition, subject to entry
into customary confidentiality arrangements;

(b) participation in road shows, investor and analyst meetings, conference calls
and similar activities;

(c) using reasonable best efforts to obtain customary auditor comfort letters
and legal opinions;

(d) entering into customary underwriting and other agreements;

(e) using reasonable best efforts to obtain any regulatory approval or relief
necessary for any proposed sale or disposition; and

(f) filling of registration statements with the SEC or with other authorities or
making other regulatory or similar filings necessary or advisable in order to
facilitate any sale or disposition.

3.3 Expenses of Offerings. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for any expenses associated with any
sale of Registrable Securities by ING Group, except for the fees and expenses of
Holders’ Counsel and Selling Expenses.

3.4 Further Assurances. The Company shall use its reasonable best efforts to
cooperate with and facilitate, and shall not interfere with, the disposition by
ING Group of its holdings of Registrable Securities.

 

17



--------------------------------------------------------------------------------

Article 4

MISCELLANEOUS

4.1 Term. This Agreement shall terminate upon such time as no Registrable
Securities remain outstanding, except for the provisions of Sections 2.7, 2.10
and this Article 4 which shall survive such termination.

4.2 Other Holder Activities. Notwithstanding anything in this Agreement, none of
the provisions of this Agreement shall in any way limit a Holder or any of its
Affiliates from engaging in any brokerage, investment advisory, financial
advisory, financing, asset management, trading, market making, arbitrage,
investment activity and other similar activities conducted in the ordinary
course of their business.

4.3 No Inconsistent Agreements.

(a) The Company represents and warrants that it has not entered into and
covenants and agrees that it will not enter into, any agreement with respect to
its securities which is inconsistent with or violates the rights granted to the
Holders of Registrable Securities in this Agreement.

(b) To the extent any portion of this Agreement conflicts, or is inconsistent,
with the Shareholder Agreement, the Shareholder Agreement shall control.

4.4 Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended or waived only by written agreement executed by
the Company and ING Group, or if no member of the ING Affiliated Group is a
Holder, the Holders of a majority of the Registrable Securities.

4.5 No Third Party Beneficiaries. Except as set forth in Section 2.10, nothing
in this Agreement shall convey any rights upon any person or entity which is not
a party or a successor or permitted assignee of a party to this Agreement.

4.6 Entire Agreement. This Agreement, together with the Shareholder Agreement,
constitutes the sole and entire agreement among the parties with respect to the
subject matter of this Agreement, and supersede all prior representations,
agreements and understandings, written or oral, with respect to the subject
matter hereof and thereof.

4.7 Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired thereby,
it being intended that all of the rights and privileges of the parties shall be
enforceable to the fullest extent permitted by law. To the extent that any such
provision is so held to be invalid, illegal or unenforceable, the parties shall
in good faith use commercially reasonable efforts to find and effect an
alternative means to achieve the same or substantially the same result as that
contemplated by such provision.

 

18



--------------------------------------------------------------------------------

4.8 Counterparts. This Agreement may be signed in any number of identical
counterparts, each of which shall be deemed an original (including signatures
delivered via facsimile or electronic mail) with the same effect as if the
signatures thereto and hereto were upon the same instrument. The parties hereto
may deliver this Agreement by facsimile or by electronic mail and each party
shall be permitted to rely upon on the signatures so transmitted to the same
extent and effect as if they were original signatures.

4.9 Remedies; Attorney’s Fees.

(a) The parties hereby expressly recognize and acknowledge that immediate,
extensive and irreparable damage would result, no adequate remedy at law would
exist and damages would be difficult to determine in the event that any
provision of this Agreement is not performed in accordance with its specific
terms or otherwise breached. Therefore, in addition to, and not in limitation
of, any other remedy available to any party, except as otherwise expressly
provided herein, an aggrieved party under this Agreement shall be entitled to
specific performance of the terms hereof and immediate injunctive relief,
without the necessity of proving the inadequacy of money damages as a remedy.
Neither party shall be required to obtain or furnish any bond or similar
instrument in connection with or as a condition to obtaining or seeking any such
remedy. For the avoidance of doubt, nothing in this Agreement shall diminish the
availability of specific performance of the obligations under this Agreement or
any other injunctive relief.

(b) Such remedies, and any and all other remedies provided for in this
Agreement, shall be cumulative in nature and not exclusive and shall be in
addition to any other remedies whatsoever which any party may otherwise have.
Each of the parties hereby acknowledges and agrees that it may be difficult to
prove damages with reasonable certainty, that it may be difficult to procure
suitable substitute performance, and that injunctive relief and/or specific
performance will not cause an undue hardship to the parties. Each Party hereby
further agrees that in the event of any action by the other party for specific
performance or injunctive relief, it will not assert that a remedy at law or
other remedy would be adequate or that specific performance or injunctive relief
in respect of such breach or violation should not be available on the grounds
that money damages are adequate or any other grounds.

4.10 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS AND DUTIES OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

4.11 CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY TRIAL. Each
party to this Agreement hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts located in the State of New York for any
actions, suits or proceedings arising out of relating to this Agreement and the
transactions contemplated thereby; provided, that such consent to jurisdiction
is solely for the purpose referred to in this Section 4.11 and shall not be
deemed to be a general submission to the jurisdiction of said courts or in the
State of New York other than for such purpose. Each of the parties hereby agrees
not commence any such action, suit or proceeding other than before one of the
above-named courts. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES TO THE FULLEST
EXTENT

 

19



--------------------------------------------------------------------------------

PERMITTED BY LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

4.12 Notice.

(a) Unless otherwise provided in this Agreement, all notices and other
communications provided for hereunder shall be dated and in writing and shall be
deemed to have been given (i) when delivered, if delivered personally, sent by
confirmed telecopy or sent by registered or certified mail, return receipt
requested, postage prepaid, provided that such delivery is completed during
normal business hours of the recipient, failing which such notice shall be
deemed to have been given on the next Business Day, (ii) on the next Business
Day if sent by overnight courier and delivered on such Business Day within
ordinary business hours and, if not, the next Business Day following delivery;
and (iii) when received, if received during normal business hours and, if not,
the next Business Day after receipt, if delivered by means other than those
specified above. Such notices shall be delivered to the address set forth below,
or to such other address as a Party shall have furnished to the other Party in
accordance with this Section.

If to ING Group, to:

ING Groep N.V.

Bijlmerplein 888

1102 MG Amsterdam Zuidoost

The Netherlands

Attention: General Counsel

Fax: +31 (0) 20 576 0950

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Robert G. DeLaMater

E-mail: delamaterr@sullcrom.com

Fax: 212 291 9037

If to the Company:

ING U.S., Inc.

230 Park Avenue

New York NY 10169

Attention: Executive Vice President and Chief Legal Officer

e-mail: bridget.healy@us.ing.com

Fax: 212 309 6581

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

In witness whereof, the parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first above written.

 

ING U.S., INC. By:  

/s/ Alain M. Karaoglan

  Name:   Alain M. Karaoglan   Title:   Executive Vice President and Chief
Operating Officer By:  

/s/ Ewout L. Steenbergen

  Name:   Ewout L. Steenbergen   Title:   Executive Vice President and Chief
Financial Officer ING GROEP N.V. By:  

/s/ Jan H.M. Hommen

  Name:   Jan H.M. Hommen   Title:   Managing Director By:  

/s/ Willem F. Nagel

  Name:   Willem F. Nagel   Title:   Managing Director

[Signature Page to Registration Rights Agreement]